JUDGMENT

PER CURIAM.
This cause was considered on the record from the Federal Communications Commission and on the briefs filed by the parties. It is
Ordered and Adjudged that the decisions of the Federal Communications Commission be affirmed. Appellant is the sole shareholder of three former broadcast licensees. The Commission revoked these licenses in the wake of appellant’s felony convictions, on a finding that he does not possess the basic character qualification to possess a broadcast license. As a further and independent ground for revocation, the Commission found that the licensees deliberately misled it when reporting the appellant’s involvement with the management of the companies after his arrest. See Contemporary Media, Inc., 13 F.C.C.R. 14,437 (1998). This Court then affirmed the revocation decision. See Contemporary Media, Inc. v. FCC, 214 F.3d 187 (D.C.Cir.2000). Appellant then filed a petition for equitable relief with the Commission, claiming that his crimes were due to a mental disorder from which he was rehabilitated, and he requested his licenses be reinstated. He also blamed his attorneys for failing to present evidence of his mental disorder and for mishandling the representation issue at the revocation hearing. The Commission denied the petition because it presented no relevant information not previously available to the appellant and because it contained no evidence of fraud or misconduct that would warrant reopening a final proceeding. See Michael S. Rice, 17 F.C.C.R. 4111 (2002).
For the same reasons explained by the Commission, we deny appellant’s request for this Court to recall its mandate in our prior opinion affirming the Commission’s decision to revoke the broadcast licenses. See Contemporary Media, 214 F.3d 187.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.